1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   RENAY PAINE,                      No.     2:19-cv-00771-JAM-DB
12                  Plaintiff,
13         v.                          ORDER DENYING PLAINTIFF’S MOTION
                                       TO REMAND AND REQUEST FOR
14   SUNFLOWER FARMERS MARKETS,        ATTORNEYS FEES AND COSTS
     LLC; SPROUTS FARMERS MARKET;
15   DOES 1 through 50, inclusive,
16                  Defendants.
17

18        On August 20, 2018, Renay Payne filed a negligence suit

19   against Sunflowers Farmers Market, LLC and Sprouts Farmers

20   Markets in Sacramento County Superior Court.     Compl., ECF No. 1-

21   1.   In May of the following year, Defendants removed the case to

22   federal court.   Notice of Removal, ECF No. 1 (citing 28 U.S.C. §§

23   1332, 1441).   Arguing Defendants’ removal was untimely, Plaintiff

24   filed a motion to remand the case to state court.      Mot. to Remand

25   (“Mot.”) at 5-6, ECF No. 5.   She also requests the Court award

26   her the costs and attorney fees incurred because of Defendants’

27   removal.   Id. at 6 (citing 28 U.S.C. § 1447).     Defendants opposed

28   Plaintiff’s motion.   Opp’n, ECF No. 6.    Defendants maintain
                                       1
1    removal was timely because they removed the case within 30 days

2    of learning it was removable, as required by 28 U.S.C.

3    § 1446(b)(2)(3).   Opp’n at 3-6.    Plaintiff did not file a reply.

4    For the reasons set forth below, the Court DENIES Plaintiff’s

5    motion to remand and request for attorney fees and costs.

6

7                              I.BACKGROUND

8        On August 21, 2016, Plaintiff slipped and fell in the

9    produce aisle at Sunflower Farmers Market.     Compl. ¶ 8.       She

10   sustained “personal / bodily injuries, resulting in economic and

11   non-economic damages” as a result of the fall.        Compl. ¶ 10.

12   Plaintiff attributes her fall to the “dangerous, defective and

13   hazardous condition” of the grocery aisle—specifically, the

14   placement of the grocery bins.     Compl. ¶¶ 9, 11.

15       Prior to filing her complaint in August 2018, Plaintiff sent

16   an offer of settlement to Defendants.      Mot. at 5.    Plaintiff

17   requested $250,000.   See Exh. D to Mot.     On October 10, 2018, she

18   sent another letter to Defendants.     Mot. at 5.     The October 10

19   letter renewed Plaintiff’s earlier settlement offer.        Id.

20   Plaintiffs attempted to send another letter on November 10—again,
21   renewing their $250,000 offer for settlement.       Mot. at 6.

22   Defendants contend they never received the November 10 letter.

23   Opp’n at 4-5.   The address block on the November 10 letter

24   misspelled defense counsel’s first name, abbreviated “Koeller,

25   Nebeker, Carlson & Haluck, LLP” as “KNCH, LLP,” and listed the

26   ZIP code for Cool, CA rather than the one for Irvine, CA.         See
27   Exh. D to Mot., ECF No. 5-2.

28       Over the course of discovery, Plaintiff produced her
                                        2
1    Statement of Damages.     Richard Somes Decl. ¶ 13, ECF No. 6-1; see

2    also Exh. I to Opp’n, ECF No. 6-10.      It claimed $1,000,000 in

3    damages.   Id.    Within thirty days of receiving Plaintiff’s

4    Statement, Defendants removed the case to federal court.

5

6                                 II.   OPINION

7        A.     Judicial Notice

8        Rule 201 of the Federal Rules of Evidence allows a court to

9    take judicial notice of an adjudicative fact that is “not

10   subject to reasonable dispute,” because it (1) “is generally

11   known within the trial court’s territorial jurisdiction”; or (2)

12   “can be accurately and readily determined from sources whose

13   accuracy cannot reasonably be questioned.”       Fed. R. Evid.

14   201(a)-(b).      A court may take judicial notice of matters of

15   public record, such as court records.        United States v. Howard,

16   381 F.3d 873, 876 n.1 (9th Cir. 2004).

17       Defendants request the Court take judicial notice of the

18   following facts:

19       1.     Plaintiff’s Proof of Service of Summons and Complaint

20              against Defendant Sunflowers Market, LLC;
21       2.     Plaintiff’s Proof of Service of Summons and Complaint

22              against Henry’s Holdings, LLC (erroneously sued as

23              Sprouts Farmers Market, LLC);

24       3.     Plaintiff’s Complaint filed August 20, 2018 in State

25              Court;

26       4.     Plaintiff’s First Amended complaint filed January 10,
27              2019; and

28       5.     United States Postal Service ZIP-code information
                                          3
1                 webpage (reflecting that 95614 is the ZIP code

2                 associated with Cool, California in El Dorado County).

3    RJN, ECF No. 7.     Plaintiff does not oppose Defendants’ request

4    for judicial notice.       Moreover, the Court finds these facts are

5    proper subjects of judicial notice.       Accordingly, the Court

6    GRANTS Defendants’ request.

7

8         B.      Analysis

9                 1.   Motion to Remand

10        Generally, when the United States district courts have

11   original jurisdiction over a civil action filed in state court,

12   a defendant may remove the suit to the federal court in “the

13   district and division embracing the place where [the suit] is

14   pending.”     28 U.S.C. § 1441(a).    Removal of a state action “may

15   be based on either diversity jurisdiction or federal question

16   jurisdiction.”     Godoy v. Family Dollar, Inc., No. 1:16-cv-00969-

17   DAD-JLT, 2016 WL 4925826, at *1 (E.D. Cal. Sept 16, 2016)

18   (citing City of Chicago v. Int’l Coll. Of Surgeons, 522 U.S.

19   156, 163 (1997)).       Defendants bear the burden of proving, by a

20   preponderance of the evidence, the basis of the federal court’s
21   jurisdiction.     Cohn v. Petsmart, Inc., 281 F.3d 837, 839 (9th

22   Cir. 2002).

23        Here, Plaintiff argues the Court should remand this suit to

24   Sacramento County Superior Court because Defendants’ removal was

25   untimely.1    Mot. at 5-6.    Section 1446(b) creates two thirty-day

26   1 Plaintiff’s Introduction and Statement of Issues also suggests
27   that Defendant’s “substantial offensive or defensive action” in
     state court prior to removal warrants remanding the case. See
28   Mot. at 1, 3. The body of the motion, however, does not advance
                                      4
1    windows for removing a case from state court.       Godoy, 2016 WL

2    4925826, at *2.     When the presence of federal jurisdiction is

3    clear on the face of the complaint, defendants must file a

4    notice of removal within thirty days of receiving the initial

5    pleading.     28 U.S.C. § 1446(b)(1).    When the complaint does not

6    set forth grounds for federal jurisdiction, defendants must file

7    their notice of removal within thirty days of receiving “a copy

8    of an amended pleading, motion, order or other paper from which

9    it may first be ascertained that the case . . . is or has become

10   removable.”    28 U.S.C. § 1446(b)(3).     Documents received prior

11   to service of the complaint do not qualify as “other paper[s]”

12   under Section 1446(b)(3).     Carvahlo v. Equifax Information, 629

13   F.3d 876, 886 (9th Cir. 2010) (“[A] pre-complaint document

14   containing a jurisdictional clue [cannot] operate in tandem with

15   an indeterminate initial pleading to trigger some kind of hybrid

16   of the first and second removal periods.”)

17       Plaintiff does not dispute that Section 1446(b) creates two

18   distinct removal periods.     Nor does she contend her complaint

19   put Defendants on notice of the amount in controversy.      Rather,

20   she argues the October 10 and November 10 letters to Defendants
21   made clear she was seeking more than $75,000, and thus,

22   triggered Section 1446’s second removal window.       Mot. at 5-6.

23   Carvalho, 629 F.3d at 885-86, however, precludes the Court from

24   starting the removal clock on October 10.      There, the Ninth

25   Circuit held that a document “received prior to the receipt of

26   the initial pleading [could not] trigger the second thirty-day
27

28   any arguments or case law in support of this theory.
                                      5
1    removal period” under Section 1446(b).       Id. at 886 (emphasis

2    added).   Although Plaintiff filed her complaint in state court

3    on August 20, 2018, Defendants did not receive service of the

4    complaint until October 16, 2018.       Exh. I to Opp’n.   The Court,

5    therefore, cannot consider the October 10 letter in determining

6    when Defendants learned the case was removable.

7          Nor can the Court consider the November 10 letter.      The

8    text of Section 1446(b)(3) states the second thirty-day window

9    does not start until defendants’ “receipt . . . of a copy of an

10   amended pleading, motion, order or other paper rom which it may

11   first be ascertained that the case is . . . or has become

12   removable.”    28 U.S.C. § 1446(b)(3) (emphasis added).     In

13   defense counsel’s sworn declaration, he maintains he never

14   received Plaintiff’s November 10 letter.       Somes Decl. ¶¶ 5-6.

15   And the errors and abbreviations in the letter lend credibility

16   to the notion that the document never reached its intended

17   destination.    Plaintiff did not produce any evidence to rebut

18   Defendants’ claim of non-receipt.

19         Setting aside the October 10 and November 10 letters,

20   Plaintiff’s Statement of Damages was the first post-complaint
21   document notifying Defendants that the amount in controversy

22   exceeded Section 1332’s jurisdictional minimum.       See 28 U.S.C.

23   § 1332.   Defendants filed their notice of removal within thirty

24   days of receiving this document.       The Court, therefore, finds

25   Defendants’ removal was timely.     Plaintiff’s motion to remand is

26   DENIED.
27   ///

28   ///
                                        6
1

2              2.      Request for Costs and Attorney Fees

3        Under 28 U.S.C. § 1447(c), “[a]n order remanding the case

4    may require payment of just costs and any actual expenses,

5    including attorney fees, incurred as a result of the removal.”

6    Plaintiff requests costs and attorney fees pursuant to this

7    provision.     Because the Court has denied Plaintiff’s request to

8    remand this case, Plaintiff’s request for fees and costs is also

9    DENIED.

10

11                               III.   ORDER

12       For the reasons set forth above, the Court DENIES

13   Plaintiff’s motion to remand and request for costs and attorney

14   fees.

15       IT IS SO ORDERED.

16   Dated: September 3, 2019

17

18

19

20
21

22

23

24

25

26
27

28
                                         7
